In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-20-00265-CV
                              ________________________


                PAT STEVENS AND CHERYL STEVENS, APPELLANTS

                                             V.

                                JOHN AVENT, APPELLEE



                          On Appeal from the 72nd District Court
                                   Lubbock County, Texas
             Trial Court No. 2018-533,023; Honorable Ruben G. Reyes, Presiding


                                      February 9, 2022

                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Following a bench trial in this breach of contract litigation, Appellants, Pat Stevens

and Cheryl Stevens, appeal from the trial court’s judgment awarding Appellee, John

Avent, $41,423.23 in economic damages and $15,275.00 in attorney’s fees in his suit for

breach of contract. By their original brief, the Stevenses present three issues challenging

the judgment. However, during oral submission of this appeal, counsel for the Stevenses
declared that issue two was being abandoned.          By their first issue, the Stevenses

challenge the legal sufficiency of the evidence to establish that Avent’s damages were

reasonable and necessary due to lack of expert testimony and because no other evidence

supported the award.     By their third issue, they also assert the evidence is legally

insufficient to establish that Avent timely “presented” his attorney’s fees claim. We affirm.


       BACKGROUND

       On February 6, 2018, John Avent, a homeowner, entered into a contract with Pat

and Cheryl Stevens for an outdoor remodeling project on a newly purchased home. The

agreed-on price of the renovation was $45,000.00 with an estimated completion date of

April 1, 2018.   Avent paid a $15,000.00 deposit and the contract provided for two

additional payments of $15,000.00.


       Avent also had hired another contractor, Mike Larson, to renovate an indoor

bathroom and bedroom. After a disagreement, Avent fired Larson. On February 27, the

Stevenses offered to have the indoor renovations completed at cost and Avent accepted.

The parties amended their original contract which increased the second payment from

$15,000.00 to $27,000.00. Avent paid the Stevenses $27,000.00.


       As of May 23, 2018, the estimated completion date had passed and Avent was

“panicking” and waiting on a brick mason for the outdoor renovations. He suggested the

name of an alternate brick mason to Pat Stevens, and he was subsequently hired. The

brickwork was completed in mid-June. The Stevenses did not pay the subcontractor and

the burden fell on Avent to pay him.




                                             2
        Regarding the interior renovation project, Avent testified the Stevenses fired a

subcontractor in March due to poor workmanship but arranged for another subcontractor,

David Guerrero, to complete the work. According to Avent, Guerrero’s work was also

unsatisfactory. Guerrero had not properly installed a shower and had also damaged

some marble tile. Avent was also concerned about a significant amount of glue that

Guerrero had dropped on his living room floor. According to Pat Stevens, Avent fired

Guerrero.


        When the terms of the original contract were not fulfilled and some of the work was

substandard, in July 2018, Avent terminated the contract with the Stevenses.                         To

complete the renovations, Avent was forced to hire and pay his own contractors. He also

had to pay two of the Stevenses’ unpaid subcontractors. Avent testified he hired Kevin

Kouth with Smartscapes of Lubbock to complete the outdoor renovations at a cost of

$13,772.00. 1 Avent also hired a contractor to complete the bathroom renovations at a

cost of $8,580.00, two electricians at a cost of $2,038.02, and a tile and flooring business

to repair and replace damaged floors at a cost of $8,933.21. 2 Avent also issued checks

to two of the Stevenses’ unpaid subcontractors for $500.00 and $7,600.00. 3 He testified

that he compensated the Stevenses’ unpaid subcontractors to avoid having a mechanic’s




        1During his testimony, Avent was asked if the amount paid to Kouth was for “remedial work,” to
which he answered affirmatively.

        The amounts are supported by Avent’s testimony as well as invoices and canceled checks which
        2

were admitted into evidence.

         3 Avent notes in his brief that the $8,100 he paid to compensate unpaid subcontractors does not

reflect any remedial damages but was instead for services rendered to, but not paid for by the Stevenses.
As such, he contends that portion of the damages award should not be disturbed on appeal. Our disposition
renders his claim moot.


                                                   3
and materialmen’s lien filed against his property. He testified all of the amounts he spent

were “attributed to what Mr. Stevens was supposed to finish.”


      Once the project was complete, Avent sued the Stevenses for, among other

claims, breach of contract. The Stevenses counterclaimed for breach of contract alleging

that notwithstanding their substantial performance, Avent terminated the contracts before

completion and failed to pay them the balance of the agreed-on amounts.


      During trial, in addition to his own testimony, Avent presented Kouth as an expert

witness to demonstrate the necessity of the repairs and reasonableness of the amounts

paid. Kouth’s testimony was met with numerous objections and contradictory rulings by

the trial court throughout the trial. The rulings relevant to Kouth’s testimony will be

discussed in the analysis of the Stevenses’ issue on damages.


      Kouth testified he had “13 years solid in the construction aspect of things” in

outdoor kitchens and living spaces. At the time of trial, he was a general contractor with

the City of Lubbock. He was familiar with preparing bids and estimates for projects and

was also familiar with standards of workmanship and the reasonableness of costs and

pricing in the Lubbock area.


      According to Kouth, when he was hired by Avent, much of the outdoor renovation

project was incomplete. When questioned on the reasonableness of the costs to finish

the project, Kouth testified they were “very reasonable.” He also confirmed that the costs

to “fix the Stevens [sic] problems” were necessary. Following Kouth’s direct examination,

counsel for the Stevenses announced he had no questions for the witness.



                                            4
       Pat Stevens testified at trial and acknowledged that his original contract with Avent

was for $45,000.00, with an estimated completion date of April 1, 2018. Regarding the

$7,600.00 paid to the brick mason by Avent, Stevens testified that he never agreed to pay

him because he was not one of his subcontractors. He also denied that Avent had asked

him to pay the brick mason.


       Stevens admitted that he was dissatisfied with the quality of the work performed

on the shower by his subcontractors and he “shut it down.” He then hired Guerrero whom

he said Avent was “very pleased with,” although Avent later complained about edges of

the tile that “were raised a little bit.” According to Stevens, Avent fired Guerrero without

his knowledge and retained another contractor to continue the indoor renovations.

Stevens claimed he was not given an opportunity to remedy any alleged defects.


       At the conclusion of all the testimony, the trial court asked for briefing on the issue

of whether Kouth’s testimony as a fact witness only could support Avent’s claim for

remedial damages. Subsequently, the trial court entered judgment in favor of Avent for

$41,423.23 (the sum of Avent’s out-of-pocket expenses to which he testified to complete

the contract).


       After entry of the judgment, the Stevenses requested the trial court to enter

Findings of Fact and Conclusions of Law. As relevant to this appeal, the trial court made

the following finding:


       9. The total reasonable and necessary cost of repairs to complete the
       project, remedy the defects in the Stevens [sic] workmanship, to
       compensate unpaid subcontractors, and to accomplish a satisfactory
       condition was $41,423.23. These damages are broken down into three
       categories as follows:

                                              5
       (1) The cost of repair and completion for the outdoor living space (recovery
       sought under [Avent’s] breach of contract and breach of implied warranty
       claims):

              Alvin Holder Electric                               $723.02
              Neill Electric                                     $1,315.00
              Smartscapes of Lubbock                            $13,772.00

       (2) The cost of repair and completion for the bathroom (recovery sought
       under the breach of contract and breach of implied warranty claims)

              Carlos Regalado                                  $8,580.00
              Tile Tech - Roy Lopez                            $5,168.00
              Cost of tile to replace damaged floor and shower $3,765.21

       (3) The amounts paid by [Avent] to unpaid subcontractors (recovery sought
       under [Avent’s] breach of contract and equitable claims):

              David Guerrero                                       $500.00
              Aaron Aguero                                       $7,600.00


Finding of Fact Number 10 recites that “Avent incurred reasonable and necessary

attorney’s fees in the amount of $15,275.00.” Finding of Fact Number 11 recites that the

findings are based on evidence, “including, but not limited to, the conflicting testimony

and credibility of the witnesses. The Court notes the multiple inconsistencies in the

testimony of the Defendant Pat Stevens as well as contradictions of his testimony with

the documentary evidence introduced at trial.”


       To preserve their argument for appeal, the Stevenses requested that the trial court

enter an additional finding of fact pertaining to the award of attorney’s fees as follows:

“Jon Avent presented a claim for payment that remained unpaid after thirty days.” The

trial court made the additional finding.




                                            6
       Here, the Stevenses express disagreement with the trial court’s findings that they

failed to timely perform under the contract, failed to perform the work in a workmanlike

manner, and that they failed to make payments to several contractors. They also dispute

that Avent presented his attorney’s fees claim.


       STANDARD OF REVIEW

       In an appeal from a bench trial, the trial court’s findings of fact and conclusions of

law have the same weight as a jury verdict. Catalina v. Blasdel, 881 S.W.2d 295, 297

(Tex. 1994). Consequently, challenges to the sufficiency of the evidence to support a trial

court’s findings of fact are reviewed under the same standards used to review a jury’s

findings. Id.


       Under a legal sufficiency standard, we consider all of the evidence in the light most

favorable to the prevailing party, make every reasonable inference in that party’s favor,

and disregard contrary evidence unless a reasonable fact finder could not disregard that

evidence. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). A legal sufficiency

challenge may only be sustained when the record discloses (a) a complete absence of

evidence of a vital fact, (b) the court is barred by rules of law or of evidence from giving

weight to the only evidence offered to prove a vital fact, (c) the evidence offered to prove

a vital fact is no more than a mere scintilla of evidence, or (d) the evidence conclusively

establishes the opposite of the vital fact in question. Id. at 810. Evidence does not exceed

a scintilla if it is so weak as to do no more than to create a mere surmise or suspicion that

the fact exists. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004).




                                             7
       ISSUE ONE—LEGAL SUFFICIENCY OF THE EVIDENCE TO SUPPORT REMEDIAL DAMAGES

       Remedial damages are determined by “the cost to complete or repair less the

unpaid balance on the contract price.” McGinty v. Hennen, 372 S.W.3d 625, 627 (Tex.

2012). A party seeking remedial damages must prove those damages were reasonable

and necessary. Id. Some courts have held that the magic words “reasonable” and

“necessary” need not be used as long as there is sufficient evidence for the trier of fact to

conclude that repairs were necessary and costs were reasonable. See CCC Group, Inc.

v. South Cent. Cement, Ltd., 450 S.W.3d 191, 200 (Tex. App.—Houston [1st Dist.] 2014,

no pet.); Ron Craft Chevrolet, Inc. v. Davis, 836 S.W.2d 672, 677 (Tex. App.—El Paso

1992, writ denied); Carrow v. Bayliner Marine Corp., 781 S.W.2d 691, 694 (Tex. App.—

Austin 1989, no writ).


       ANALYSIS

       To bolster their argument that expert testimony was required to support remedial

damages, the Stevenses rely heavily on Wortham Bros., Inc. v. Haffner, 347 S.W.3d 356,

361 (Tex. App.—Eastland 2011, no pet.), a roofing repair case, which held that matters

involving specialized or technical knowledge require expert testimony. Other courts have

also held that the necessity and reasonableness of repair costs falls within the exclusive

province of an expert. See id. (citations omitted). See also Pjetrovic v. Home Depot, 411

S.W.3d 639, 649 (Tex. App.—Texarkana 2013, no pet.) (holding that a determination of

the reasonableness of costs to perform major home renovations requires specialized

knowledge, skill, experience, or training that the average layperson lacks).


       The Texas Supreme Court has not squarely addressed the issue but in Reid Rd.

Mun. Util. Dist. No. 2 v. Speedy Stop Food Stores, Ltd., 337 S.W.3d 846, 850-51 (Tex.

                                             8
2011), the Court observed that a witness with specialized training may testify based on

firsthand knowledge, personal perception, and opinions without an expert witness

designation if the testimony would be admissible under the narrower confines of Rule 701

of the Texas Rules of Evidence. Rule 701 provides as follows: “If a witness is not

testifying as an expert, testimony in the form of an opinion is limited to one that is: (a)

rationally based on the witness’ perception and (b) helpful to clearly understanding the

witness’ testimony or to determining a fact in issue.” TEX. R. EVID. 701.


        The Stevenses complained in the trial court that after Avent designated Kouth as

an expert witness, Avent did not comply with Rule 194.2(f)(3) of the Texas Rules of Civil

Procedure, by providing a brief summary of the basis of the expert’s mental impressions

and opinions. 4 Thus, they requested that any testimony from Kouth be excluded. After

Avent responded to the objection to his expert witness, the trial court overruled the

Stevenses’ objection. The Stevenses presented further argument after which the trial

court reversed itself and announced, “[Kouth] is not going to testify right now.”


        Avent then argued that Kouth could testify as a fact witness as to the

reasonableness and necessity of completing the renovations.                        The trial court then

sustained the Stevenses’ objection to Kouth’s testifying as an expert and announced,

“[y]ou can present the testimony of Mr. Kouth.” The trial court then added, “I will take [his]

testimony as an offer of proof.”




        4 See Rule 195.5(a)(3) of the Texas Rules of Civil Procedure for a list of disclosures required by an
expert following amendments to Rule 194.2, effective January 1, 2021.

                                                     9
        When the trial resumed the next day, the trial court announced it had read the case

law provided the day before by Avent’s counsel and announced, “the Court reverses its

decision [sic] yesterday, and instead overrules [the Stevenses’] objection. So the offer of

proof that was provided by [Avent] yesterday with regard to Mr. Kouth will be taken as

evidentiary consideration.” Later in the trial, the parties again argued over whether

Kouth’s testimony surprised the Stevenses. Once again, the trial court reversed its earlier

ruling and announced, “the Court does sustain [the Stevenses’] objection to this

gentleman, Mr. Kouth, testifying as an expert. . . . So [Kouth] is still out.”5 The trial court

made the following statements:


        Court: Mr. Kouth was also identified as a fact witness, and because he is
        one and the same who was retained not just as an expert who didn’t do the
        work, he is the guy that actually came in and did the work. Okay? So he
        can testify about what he did, which leads me then to this question.

                                                    ***

        If you are content with me considering Mr. Kouth as a fact witness and not
        considering his testimony as an expert witness because you do not believe
        that his expert opinion is necessary to get the relief you are requesting on
        behalf of your client, I can do that.

                                                    ***

        So your call is are you comfortable with me considering his testimony as a
        fact witness, you do not need him as an expert witness, and we proceed, or
        do you wish me to abate?

        After counsel discussed the trial court’s proposal with Avent, counsel informed the

trial court as follows: “I think we could probably adopt the fact portion of Mr. Kouth’s

testimony. . . . [w]e want to move forward with recognizing Mr. Kouth as a fact witness.”


        5 In his Brief of Appellee, Avent claims the trial court should have considered Kouth’s testimony as

an expert opinion. However, Avent did not present a cross-issue challenging the trial court’s ruling. Neither
did he seek to alter the trial court’s judgment. See TEX. R. APP. P. 25.1(c). Thus, we need not address any
alleged error by the trial court in disallowing Kouth from testifying as an expert witness.

                                                     10
After the announcement, the trial court asked counsel for the Stevenses if there was

anything he wished to state on the record, to which he replied, “No, Your Honor.”


       The trial court’s contradictory rulings regarding Kouth’s testimony notwithstanding,

the parties disagree to what extent, if any, Kouth’s testimony was considered in issuing a

judgment favorable to Avent. The Stevenses assert that the only testimony in support of

Avent’s claim was his own. They contend that Kouth’s testimony was not admitted into

evidence and is in the record only as “an offer of proof” that the trial court did not consider.


       A careful review of the trial court’s rulings reveal that Kouth’s testimony was

ultimately considered, albeit only as a fact witness. No objection was presented to

Kouth’s testimony as a fact witness and he was not cross-examined. Thus, the trial court

considered more than only Avent’s testimony. And even if the trial court had disregarded

Kouth’s testimony as a fact witness, the Stevenses acknowledge in their brief that “Avent

did introduce evidence about the amounts of his remediation damages.”


       Although the cases relied on by the Stevenses are persuasive authority on whether

expert testimony was required to show that Avent’s repairs were necessary and the costs

reasonable, this court is not obligated to follow our sister courts. Texas appellate courts

are obligated to follow only higher Texas courts and the United States Supreme Court.

Penrod Drilling Corp. v. Williams, 868 S.W.2d 294, 296 (Tex. 1993). We decline to

establish a bright-line rule that expert testimony is required to support an award of

remedial damages under the circumstances of the underlying case. Instead, given the

trial court’s ultimate ruling to consider Kouth as a fact witness, we apply the logic of the

Supreme Court in Speedy Stop Food Stores.               Kouth, a contractor, had personal


                                              11
knowledge of the necessity of the renovations based on his perception of the work he

performed. He also had personal knowledge of the reasonableness of costs in the

Lubbock area. His testimony was helpful in determining a fact issue and was admissible

under Rule 701 of the Texas Rules of Evidence. Avent was not required to present him

as an expert witness to support his claim for remedial damages. 6 Kouth’s non-expert

testimony and Avent’s testimony together with the exhibits admitted constitute legally

sufficient evidence to support the trial court’s award of remedial damages and defeat the

Stevenses’ argument that no evidence supports the award. Issue one is overruled.


         ISSUE THREE—SUFFICIENCY OF THE EVIDENCE TO SUPPORT ATTORNEY’S FEES

         Section 38.001 of the Texas Civil Practice and Remedies Code provides for

recovery of reasonable attorney’s fees for breach of an oral or written contract. TEX. CIV.

PRAC. & REM. CODE ANN. § 38.001(8) (West Supp. 2021). To recover attorney’s fees under

section 38.001, a party must prevail on his contractual claim and recover damages or

other meaningful relief. Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d

469, 486 (Tex. 2019); In re Nalle Plastics Family Ltd. P’ship, 406 S.W.3d 168, 173 (Tex.

2013).


         Section 38.002 requires (1) a claimant to be represented by an attorney; (2)

presentment of the claim to the opposing party or to a duly authorized agent of the

opposing party; and (3) payment for the just amount owed must not have been tendered


         6 Interestingly, when Pat Stevens testified during direct examination, he was asked whether the
amount paid to Kouth by Avent was a reasonable amount. When Avent’s counsel objected that Stevens
had not been designated as an expert, the trial court ruled it would accept Stevens’s testimony as a fact
witness, not an expert. After several more objections by Avent’s counsel during Stevens’s direct testimony,
counsel for Stevens responded, “[h]e bid the job” and his testimony was “proper lay opinion testimony” and
“facts within his knowledge.” Here, the Stevenses are arguing against the same strategy they employed
during their case-in-chief and to support their counterclaim.

                                                    12
before the expiration of the thirtieth day after the claim is presented. § 38.002 (West

2015). Presentment is required to allow the party against whom the claim is made an

opportunity to pay within thirty days after receiving notice of the claim without incurring an

obligation for attorney’s fees. Gibson v. Cuellar, 440 S.W.3d 150, 157 (Tex. App.—

Houston [14th Dist.] 2013, no pet.). Although no particular form for presentment is

required, merely filing a suit for breach of contract, by itself, does not constitute

presentment. Genender v. USA Store Fixtures, L.L.C., 451 S.W.3d 916, 924 (Tex. App.—

Houston [14th Dist.] 2014, no pet.).


       Presentment must be pleaded and proved. Lyon v. Bldg. Galveston, Inc., No. 01-

15-00664-CV, 2017 Tex. App. LEXIS 9610, at *11 (Tex. App.—Houston [1st Dist.] Oct.

12, 2017, pet. denied) (mem. op.). However, in the absence of a special exception

pointing out the lack of specific pleading of presentment, a pleading is construed liberally

in favor of the pleader, and if the pleading gives “fair notice” that the party is seeking to

recover attorney’s fees under chapter 38, it is sufficient.           See id. at *25 (citing

Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 897 (Tex. 2000)). See also

Gibson, 440 S.W.3d at 157 (noting that failure to specially except to lack of specific

identification of attorney’s fees statute resulted in liberal construction of pleadings in favor

of the pleader).




                                              13
       ANALYSIS

       The Stevenses challenge the legal sufficiency of the evidence to support the trial

court’s finding that Avent presented his claim for attorney’s fees and that it remained

unpaid for thirty days. They assert there is “a complete absence of evidence of a vital

fact, i.e., presentment at least thirty days before trial.”


       In his original petition, Avent’s request for attorney’s fees is alleged only in the

prayer. He requested “[j]udgment against Defendant[s] for attorney’s fees incurred in this

matter[.]” We agree with the Stevenses that Avent did not plead presentment by alleging

that all conditions precedent had been met. 7 However, in the absence of a special

exception by the Stevenses to that omission and having to construe Avent’s pleadings

liberally in his favor, we find that his general request for attorney’s fees in the prayer of

his original petition provided fair notice that he was seeking attorney’s fees. See Tull v.

Tull, 159 S.W.3d 758, 762 (Tex. App.—Dallas 2005, no pet.). See also Dean Foods Co.

v. Anderson, 178 S.W.3d 449, 453 (Tex. App.—Amarillo 2005, pet. denied) (finding that

a general request for attorney’s fees was sufficient). But see Alan Reuber Chevrolet, Inc.

v. Grady Chevrolet, Ltd., 287 S.W.3d 877, 884 (Tex. App.—Dallas 2009, no pet.) (noting

that a general prayer for relief, i.e., “such other and further relief” will not generally support

an award of attorney’s fees but the opposing party should use special exceptions to

identify defects in a pleading so that they may be cured). Here, the request for attorney’s

fees went beyond a request for “such other and further relief.” We conclude that in the

absence of a special exception by the Stevenses to Avent’s lack of presentment, the



       7  We note the Stevenses do not contest the sufficiency of the evidence to support the award of
attorney’s fees.

                                                 14
prayer in Avent’s original petition provided fair notice that he was seeking attorney’s fees.

Issue three is overruled.


       CONCLUSION

       The trial court’s judgment awarding Avent $41,423.23 in damages and $15,275.00

for attorney’s fees is affirmed.




                                                         Patrick A. Pirtle
                                                             Justice




                                             15